Citation Nr: 0822165	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1964 to 
August 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is record.  In July 2007, the Board remanded 
the veteran's case to the RO for further development.

The Board notes that, in June 2007, the veteran filed a claim 
for service connection for bilateral hearing loss and 
tinnitus.  Although in November 2007, the RO provided him 
with a requisite duty to assist letter, no further action 
appears to have been taken on his claim.  As such, the matter 
of the veteran's claim for service connection for bilateral 
hearing loss and tinnitus is referred to the RO for 
appropriate development and adjudication.


FINDING OF FACT

The probative and competent medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by symptoms including intrusive thoughts and 
flashbacks, hyperarousal, sleep difficulty, nightmares, 
social avoidance, anxiety and irritability, and nervousness 
and a depressed mood, with report of suicidal thoughts 
without evidence of suicidal plan or intent, and no psychotic 
behavior, delusions or hallucinations, treated with 
prescribed medication and individual group psychotherapy.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for a PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for an increased rating for PTSD is being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claim. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In June and October 2004 letters, issued prior to the 
February 2005 rating decision, and in an August 2007 letter, 
the RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

In this case, the Board is aware that the June and October 
2004 and August 2007 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of the evidence of 
actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's July 2007 
testimony to the effect that he preferred to keep working and 
denied difficulties with co-workers.  It can only be 
concluded that he does not consider his PTSD condition to 
have a significant effect on his employability.  

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the December 2005 statement of the case (SOC) and 
the March 2008 supplemental statement of the case (SSOC) that 
was mailed to the veteran in April 2008 set forth the rating 
criteria applicable to the PTSD disability.  The veteran was 
accordingly made well aware of the requirements for increased 
ratings for this disability pursuant to the applicable rating 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The record reflects that, in a January 2002 rating decision, 
the RO granted the veteran's claim for service connection for 
PTSD and awarded a 10 percent disability evaluation.  In 
November 2002, the RO awarded a 30 percent disability 
evaluation for the service-connected PTSD and, in October 
2003, a 50 percent rating was granted.

In June 2004, the RO received the veteran's current claim for 
an increased rating for his service-connected PTSD.  VA 
medical records and examination reports, dated from 2001 to 
2008, were associated with the record and reflect that the 
veteran's PTSD was treated individual and group psychotherapy 
and prescribed medication.

Vet Center records, dated from December 2001 to November 
2007, reflect the veteran's regular participation in group 
counseling.  

In July 2004, the veteran, who was 57 years old, underwent VA 
psychological examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran attended monthly group therapy 
sessions at the Vet Center, but did not take psychiatric 
medications, as he feared addiction.  He complained of 
worsening combat-related memories and nightmares, sleep 
difficulty, guilt, social isolation, irritability, anxiety, 
and depression.  

The veteran still worked at the same job for many years and 
rarely missed work.  He generally worked from 8 to 12 hours 
daily, and was still married to his wife of many years, with 
whom he got along well.  He also got along well with his 
grown children and enjoyed his grandchildren, one at a time, 
but isolated himself when they were together and noisy.  The 
veteran isolated himself somewhat from his family.  He had no 
significant close social relationships and the majority of 
his activities and leisure pursuits were solitary in nature.  
He was driven to stay busy so as not to have time to think 
about Vietnam, worked on his grandfather's house and in the 
yard, and played the guitar.  He denied any recent problems 
with substance abuse, violent or assaultive behavior, or 
suicide attempts.

On examination, the veteran had an extremely restricted 
affect and extremely poor eye contact with appropriate 
behavior.  His thought processes were intact though, at 
times, communication was limited by his tendency to isolate, 
and his speech was not very spontaneous but normal in other 
ways.  There were no delusions or hallucinations and he 
denied homicidal thinking, but reported occasional thoughts 
of suicide that he pushed out of his mind, with no intent to 
act on such thoughts and he was not presently suicidal.  He 
was doing adequately with personal hygiene and basic 
activities of living, and was fully oriented.  The veteran 
complained of mild short-term memory impairment, often 
forgetting where he put things and losing them, and needed to 
write lists to avoid forgetting.  There was no obsessive-
compulsive behavior.  He reported panic attack symptomatology 
such as rapid heartbeat and intense fear whenever exposed to 
various things that trigger combat-related memories, 
including such things as helicopters.  The veteran had 
feelings of depression that he lived with constantly, that 
included sadness, anhedonia, feelings of failure, 
irritability, low energy and motivation.  He said he had not 
been crying and that his appetitie was adequate.  He reported 
periods of anxiety, tension, and an inability to relax 
whenever he was not staying busy.  Impulse control was 
adequate.  The veteran's sleep remained extremely poor and he 
said he achieved only two hours of sleep per night, suffering 
both initial insomnia and frequent wakening.  This left him 
with very low energy and extreme tiredness the next day.  The 
veteran also had symptoms of hyperarousal including 
hypervigilance and a hyperstartle to noise with concentration 
problems.  

The VA examiner said that the veteran continued to be very 
seriously impacted in numerous areas by his PTSD, 
particularly by his significant tendency to isolate himself 
from others, including his family.  The veteran complained of 
poor memory and PTSD-related dysphoria, anxiety and panic 
attacks as well as sleep difficulty.

When seen in the Vet Center in August 2005, the veteran 
reported homicidal and suicidal thoughts with no intent or 
plan. 

During his July 2007 Board hearing, and in his written 
statements in support of his claim, the veteran said that his 
service-connected PTSD was worsening.  He felt useless, 
wanted to be alone more, and was upset by the current war in 
Iraq (see hearing transcript at page 2).  He believed his 
flashbacks were worse (Id. at 3).  He said he might go out to 
eat with his wife but went directly in and out of a store 
(Id. at 4).  The veteran's wife said he did not see his 
friends as he previously did (Id.) and had sleep difficulty 
(Id. at 12).  He believed he had less patience as he aged and 
denied receiving medical treatment for his PTSD, aside from 
regular Vet Center group counseling (Id.).  He still worked 
full time and indicated that he seemed to get along with co-
workers (Id. at 6).  He and his wife said that he had a short 
fuse and he said he went to work even when he felt miserable 
and did not miss work (Id. at 6).  He did not believe that he 
missed promotions because of difficulty interacting with co-
workers (Id. at 6-7).  His wife testified that that the 
veteran had sleep difficulty (Id. a 12).  He denied having 
road rage and watched television news, although he was 
bothered by some of it (Id. at 9).  The veteran believed that 
his memories and isolation were the worst symtoms of his PTSD 
(Id.).  

In an October 2007 signed statement, the veteran's wife 
described his irritability, sleep difficulty, and preference 
to be alone.  She said his anger worsened and she encouraged 
him to retire, as she feared he would, otherwise, be fired.  

In October 2007, the veteran underwent psychiatric evaluation 
for medication in the VA outpatient Mental Hygiene Clinic 
(MHC).  He was having problems with depression and was unable 
to rest well.  He felt irritated and easily got mad and 
angry.  He came to the interview with one of his friends.  
Since he retired from his job at the railroad in July 2007, 
he said things seemed to bother him more and he had 
difficulty adjusting to life after retirement.  He lived with 
his wife but preferred to be alone.  He had combat-related 
flashbacks and nightmares.  The veteran denied involvement in 
active psychiatric treatment and recently started going to 
the Vet Center.  He denied any history of inpatient 
psychiatric hospitalizations.  He reported problems with 
concentration and memory.  There was no evidence of psychotic 
symtoms and no evidence of manic or hypomanic symptoms could 
be elicited.  

On examination, the veteran appeared his stated age and 
appeared fairly dressed and groomed, sitting calm and 
cooperative.  His mood was euthymic with appropriate affect.  
There was no evidence of any overt delusions or 
hallucinating.  He denied any active suicidal or homicidal 
ideations.  Memory and recall was fair, and insight and 
judgment were intact.  A GAF score of 55 was assigned.  
Medication was assigned to help with the veteran's depression 
and sleep difficulty.

When seen in the MHC in November 2007, the veteran complained 
that the medication he was taking had not done him much good.  
Objectively, he was appropriately dressed and well groomed 
and appeared older than his stated age.  He was alert and 
oriented.  His thought processes and speech seemed slowed.  
He had a flat affect that seemed congruent with his depressed 
mood.  A GAF score of 55 was noted.

When seen by his psychiatrist in the MHC in December 2007, 
the veteran's mood was euthymic, and he denied suicidal and 
homicidal ideations.  When seen by a MHC therapist a few days 
later, it was noted that the veteran appeared preoccupied and 
had a very flat affect.  He did not initiate any conversation 
but responded politely to questions asked.  There was no 
evidence of suicidal or homicidal thinking or any delusions 
or hallucinations.  He appeared lethargic that the therapist 
speculated could be a result of the prescribed medication.  
His mood was dysthymic.  The assessment was that the veteran 
appeared tired and apathetic and he was advised to double his 
medication.  It was noted that his depression had a real hold 
on him.  The therapist further noted that the veteran was 
appropriately dressed and groomed and had good personal 
hygiene.  A GAF score of 55 was assigned.   

In February 2008, the veteran underwent a VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records and the 
veteran's wife was present during the interview.  It was 
noted that the veteran was treated at the VA MHC and last saw 
his physician in October 2007 who prescribed medications for 
PTSD and a depressive disorder.  He also received counseling 
at the Vet Center.  He was never hospitalized for a 
psychiatric disorder.  It was noted that the veteran was 
guarded about his symtoms and was also hard of hearing.  He 
apparently did not talk about his symtoms to others and did 
not talk to his wife.  He said that even with a counselor, he 
talked or answered only if asked.  The veteran expressed 
frustration with the VA claim system, indicating he filed for 
his claim three years ago, that it took one year for a 
hearing after which he was left out in four or five minutes 
and that it took more time until the current examination.  

The veteran said that in July 2007, he retired from his job 
at the railroad where he worked for over 30 years, and was 
not currently working.  Since that time, his PTSD symtoms 
increased.  He reported daily flashbacks that affected his 
mood and said he got depressed, anxious, and nervous.  He 
reported nightmares but said they did not bother him recently 
in the last few weeks, but used to be bad.  But, his wife 
thought he got up at night.  He woke up sweating, yelling, 
screaming, and agitated at times.  She said that he paced at 
night and was unable to return to sleep.  He got three to 
four hours of sleep at night.  The veteran said there were 
days when he did not talk about his problems.  He got 
irritated when watching combat-related television problems 
and also had flashbacks.  He had some hyper arousal, 
behavior-getting irritability, angered easily, and got angry 
with "anyone".  He said if he went out he was anxious and 
nervous and was always "watching my back".  He did not 
socialize and stayed by himself most of the time.  He felt 
depressed but reported no suicidal thoughts and said that at 
times he felt hopeless and helpless.  He got anxious at times 
but had no panic attacks.  

It was noted that the veteran was a recovering alcoholic and 
had not drank in the last three years.  The veteran was 
married for 40 years to his wife.  They had three children 
and four grandchildren.  He had good relationships with his 
sisters and brothers.  As to his daily activities, the 
veteran said he piddled around at home and did not help much 
with household chores.  He described himself as a "loner" 
and had not been hunting or fishing or to church in several 
years.

On examination, the veteran appeared calm.  His mood seemed 
to be dysthymic and his affect was restricted.  His behavior 
showed that he was very quiet and answered questions only 
when asked and in a brief manner.  He made only fleeting eye 
contact.  His thought process seemed to be coherent and his 
thought content showed no delusions, auditory or visual 
hallucinations, or suicidal or homicidal thoughts.  He was 
oriented and showed some problems with concentration.  When 
asked about any suicidal or homicidal thoughts, the veteran 
said he had both.  When the VA examiner tried to ask about 
it, he said he would not talk about it.  His wife reported 
that he has control of his guns and she had taken away guns 
from him before.  She understood that he could be 
hospitalized if needed.  He had not made any threats lately 
and showed fairly intact memory, insight, and judgment.  He 
was considered competent for VA benefit purposes.  A GAF 
score of 50 to 55 for PTSD was assigned; a score of 55 to 60 
for depressive disorder was also assigned.  

The VA examiner opined that that the veteran seemed to suffer 
from depression that included flashbacks, nightmares, hyper 
arousal behaviors, and social withdrawal.  The veteran was 
uncooperative regarding symtoms of flashbacks and nightmares 
and the traumatic issues during the examination.  The VA 
examiner speculated that it may be too traumatic for the 
veteran to talk about for him.  The veteran had depression 
that may be related to being recently retired, and increased 
his PTSD symtoms and may be only partially related to chronic 
PTSD symptoms.  It was noted that the veteran need to 
continued VA medical treatment regarding his PTSD and 
depression.  He had a hard time opening up with others.   

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the current schedular criteria, DC 9411 (for PTSD), 38 
C.F.R. § 4.130, the condition is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's anxiety disorder.  See Mittleider at 182.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

Here, the Board is of the opinion that the probative and 
objective medical evidence of record reflects that the 
veteran's service-connected PTSD has been characterized, 
primarily, by flashbacks and intrusive thoughts, 
hyperarousal, sleep difficulty including combat-related 
nightmares, a depressed mood and nervousness, irritability, 
anxiety, and social avoidance.  These symptoms are reflective 
of occupational and social impairment with no more than 
reduced reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.  

At no point since the veteran filed his claim for an 
increased rating in 2004 has the veteran's service-connected 
PTSD met the criteria for at least the next higher, 70 
percent, rating.  As noted above, the 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms.  
However, the Board notes that the veteran has not been found 
to have obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression that affects his ability to function 
independently, impaired impulse control, or other symptoms 
that are characteristic of the 70 percent rating.  The 
evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for the service-
connected PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations.  The October 
2007 MHC examiner described the veteran as calm and 
cooperative, although the 2008 VA examiner described the 
veteran as not cooperative regarding symtoms of flashbacks, 
nightmares, and traumatic issues but the examiner also noted 
that it might be too traumatic for the veteran to discuss.  
Both the 2004 and 2008 VA examiners described him as 
oriented.  

In February 2008, the VA examiner noted that the veteran said 
he had suicidal and homicidal thoughts and would not discuss 
them but his thought content did not reflect suicidal or 
homicidal thoughts, and that he had restricted affect and his 
thought processes seemed to be coherent.  The examiner said 
that the veteran showed fairly intact memory, judgment, and 
insight.  The VA examiner assigned a GAF score of 50-55 that 
reflected the effect of the veteran's PTSD upon his current 
level of social and occupational functioning, and noted that 
the veteran suffered from depression that might be related to 
recent retirement and increased PTSD symtoms, and only 
partially related to chronic PTSD symtoms.  There was no 
evidence of delusions and hallucinations and no looseness of 
association.  This is entirely consistent with the October 
2007 MHC record, in which a VA psychiatrist reported that the 
veteran had an appropriate affect, with no evidence of overt 
delusions or hallucinations and intact insight and judgment, 
and that the veteran denied suicidal and homicidal ideation, 
and assigned a GAF score of 55.  In 2004 the VA psychologist 
also reported the veteran's restricted affect and poor eye 
contact, but noted his appropriate behavior, intact thought 
process, normal but limited speech, without any delusions or 
hallucinations.  This examiner noted that the veteran 
reported occasional suicide thoughts but no intent to act on 
them. 

Significantly, moreover, the VA medical records and 
examination reports note that the veteran was fairly dressed 
and groomed when seen in the MHC in October 2007 and, in 
2004, the VA examiner said the veteran was doing adequately 
with personal hygiene and activities of daily living.  Both 
the 2004 and 2008 VA examiners described the veteran as 
oriented, his thought process was logical, and his thought 
content was free from delusions and hallucinations.  Such 
findings barely meet the criteria for a 50 percent rating 
under DC 9411.

The Board also points out that the GAF scores assigned during 
the veteran's appeal, provide no basis for assignment of a 
higher disability rating for his service-connected PTSD.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).  GAF scores between 41 and 50 reflect serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51 to 60 indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  

The veteran's GAF scores during the course of the appeal 
ranged from a high of 55 (in July 2004 and October 2007) to a 
low of 50-55 (in February 2008).  Based on the above GAF 
scores, his PTSD symptoms are properly compensated by the 50 
percent rating currently assigned.  In fact, the February 
2008 VA examiner expressly noted that the assigned GAF score 
reflected the severity of the Axis I diagnosis.

The collective objective findings of the July 2004 and 
February 2008 VA examinations, and VA medical records, to 
include essentially normal speech and that the veteran was 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, the preponderance of 
the evidence is against a rating in excess of 50 percent for 
the veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  There is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  The February 2008 VA examiner 
said that the veteran was retired.  

Consequently, while the veteran's PTSD disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
schedular rating under 38 C.F.R. § 4.130, DC 9411, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


